Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed on December 17, 2021 has been received and entered. Claims 1, 11 and 20 have been amended. Claims 1-20 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 33 of Patent 10,713,253.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 33 of Patent 10,713,253 as shown in comparison table below.

Instant Application
Patent 10,713,253
1. A computer-implemented method of processing database information for both transacting and reporting, comprising the steps of:

storing, by said computer system, said database information in a column format
using vertical fragmentation;
in response to a database update request, updating said database information
stored in said row format, in response to said database update request, updating said database information stored in said column format, wherein said database information stored in said row format and said database information stored in said column format are updated concurrently share a consistent view of said database information; and
in response to a query request to retrieve data, generating a query response based
on said database information stored in said column format, wherein generating said query
response accesses only one or more columns needed directly for generating said query response.

information for both transacting and reporting, comprising
the steps of:

storing, by said computer system, said database information in a column format using vertical fragmentation;
in response to a database update request, updating said database information stored in said row format, locking said database information stored in said row format, updating said database information stored in said column format, and unlocking said database information stored in said row format after said database information stored in said column format has been updated, whereby said database information stored in said row format and said database information stored in said column format share a consistent view of said database information; and
in response to a query request to retrieve data, generating a query response based on said database information stored in said column format, wherein generating said query response accesses only one or more columns needed directly for generating said query response.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “locking said database information stored in said row format, unlocking said database information stored in said row format after said database information stored in said column format has been updated” of claims 33 of Patent 10,713,253 Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Patent 9,626,421 is also rejected by the nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-11, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. from IDS (U.S. Pat. Pub. 2004/0030703) in view of Shi et al. (U.S. Pat. Pub. 2008/0046400).

Referring to claim 1, Bourbonnais et al. teaches a computer-implemented method of processing database information for both transacting and reporting, comprising the steps of: 
storing, by a computer system that includes a processor and a memory, said database information in a row format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56, and DB2® EEE performs a horizontal partitioning on data tables, see Bourbonnais et al., Para. 104, wherein the database 310 is a source database and it can be a DB2® EEE database, so that it is row (horizontal) format database); 
storing, by said computer system, said database information in a column format using vertical fragmentation (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56. One technique for distributing data divides a database into several database fragments according to some criteria (e.g., horizontal, vertical, or hybrid fragmentation) and distributes these fragments across the system, see Bourbonnais et al., Para. 75, wherein the database 324 is the target database and it can be a vertical (column) fragmentation database); 
in response to a database update request, updating said database information stored in said row format, updating said database information stored in said column format (only the changed data records since the last synchronization process get replicated from the headquarters 302 to the branches 304, 306, and 308, see Bourbonnais et al., Para. 57), wherein said database information stored in said row format and said database information stored in said column format share a consistent view of said database information (Data replication can be either synchronous or asynchronous. Synchronous, or real time, replication replicates changes from a source to a target at the time the source is updated. With synchronous data replication, the target is an exact copy of the data source at a given time. Synchronous data replication typically uses a two-phase commit protocol, which will be described in further detail below, to protect the data's integrity between the source and the target, see Bourbonnais et al., Para. 59); and 
in response to a query request to retrieve data, generating a query response based on said database information stored in said column format, wherein generating said query response accesses only one or more columns needed directly for generating said query response (A global transaction, in contrast, accesses and updates data on multiple nodes or on a node different from the coordinator node, which is referred to as a participant or subordinate node, see Bourbonnais et al., Para. 75).
However, Bourbonnais et al. does not explicitly teach
in response to said database update request, wherein said database information stored in said row format and said database information stored in said column format are updated concurrently.
Shi et al. teaches in response to said database update request, wherein said database information stored in said row format and said database information stored in said column format are updated concurrently (These packets constitute multiple concurrent database connections. "Update" queries are replicated by the gateway 210 to all servers, see Shi et al., Para. 63. In addition to teaching from Bourbonnais et al. for “said database information stored in said row format and said database information stored in said column format”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al., to have in response to said database update request, wherein said database information stored in said row format and said database information stored in said column format are updated concurrently, as taught by Shi et al., to improve performance and system availability at the same time (Shi et al., Para. 9).

As to claim 2, Bourbonnais et al. teaches storing said database information in said row format comprises storing said database information in said row format using a relational database management system (the ability to distribute relational databases across multiple nodes, see Bourbonnais et al., Para. 103); and 
wherein storing said database information in said column format comprises storing said database information in said column format using a column-oriented data processing system (The replication information 500 includes identification of a source database, one or more source tables, one or more columns and/or rows of the source tables, one or more target databases, one or more target tables, see Bourbonnais et al., Para. 61 and FIG. 5).

Bourbonnais et al. teaches said computer system stores said database information using both vertical fragmentation and horizontal fragmentation (distributing data divides a database into several database fragments according to some criteria (e.g., horizontal, vertical, or hybrid fragmentation) and distributes these fragments across the system, see Bourbonnais et al., Para. 75).

As to claim 8, Bourbonnais et al. teaches each column is stored by itself (It is possible to replicate a subset of the data source (i.e., a subset of columns, a subset of rows, or both), see Bourbonnais et al., Para. 61).

As to claim 9, Bourbonnais et al. teaches said one or more columns needed directly for generating said query response is not all of said columns (A global transaction, in contrast, accesses and updates data on multiple nodes or on a node different from the coordinator node, which is referred to as a participant or subordinate node, see Bourbonnais et al., Para. 75, FIG. 8 illustrates data partitioning in a DDBMS in accordance with certain implementations of the invention. For example, data may be stored in partition 1 800, partition 2 802, or partition 3 804, see Bourbonnais et al., Para. 88).

As to claim 10, Bourbonnais et al. teaches said computer system stores said database information in said column format using vertical fragmentation across a plurality of networked computers (Existing table fragment techniques are vertical table fragmentation, horizontal table fragmentation, and a combination of both vertical and horizontal table fragmentation Bourbonnais et al., Para. 86. FIG. 8 illustrates data partitioning in a DDBMS in accordance with certain implementations of the invention. For example, data may be stored in partition 1 800, partition 2 802, or partition 3 804, see Bourbonnais et al., Para. 88).

Referring to claim 11, Bourbonnais et al. teaches a computer system storing a computer program for processing database information for both transacting and reporting, said computer program being executed by said computer system, said computer system comprising: a processor (processor, see Bourbonnais et al., Para. 185); and a memory (memory, see Bourbonnais et al., Para. 185) storing said computer program, wherein said computer program, when executed by said processor, controls said computer system to perform a method, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

As to claim 15, Bourbonnais et al. teaches 
a plurality of database tables (one or more source tables, see Bourbonnais et al., Para. 61, lines 9-10); 
a queue of index objects (The transaction identifier allows the log entries relating to the same transaction to be identified uniquely, see Bourbonnais et al., Para. 93, log entries provide information about database activity that happened in the past, complete transactions may be extracted from the log file, see Bourbonnais et al., Para. 94, copy log entries into one or more persistent queues, see Bourbonnais et al., Para. 108); and 
Bourbonnais et al., Para. 61), and wherein said kernel is configured to interact with a file system (The output of the log reader 102 is a single log entry sequence 124, which contains log entries from all of the recovery log files 130, see Bourbonnais et al., Para. 43).

As to claim 17, Bourbonnais et al. teaches a relational database management system (the ability to distribute relational databases across multiple nodes, see Bourbonnais et al., Para. 103) component is configured to store said database information in said row format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56, and DB2® EEE performs a horizontal partitioning on data tables, see Bourbonnais et al., Para. 104), wherein a column-oriented data processing component is configured to store said database information in said column format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56. One technique for distributing data divides a database into several database fragments according to some criteria (e.g., horizontal, vertical, or hybrid fragmentation) and distributes these fragments across the system, see Bourbonnais et al., Para. 75), and wherein said column-oriented data processing component is configured to communicate with said Bourbonnais et al., Para. 59, lines 5-8).

As to claim 18, Bourbonnais et al. teaches said database information stored in said row format and said database information stored in said column format are a same data (FIG. 5 illustrates replication information 500 used to perform asynchronous data replication, see Bourbonnais et al., Para. 61 and FIG. 5).

Referring to claim 20, Bourbonnais et al. teaches a computer program embodied on a non-transitory computer-readable medium (memory, see Bourbonnais et al., Para. 185) and implemented by a computer system for processing database information for both transacting and reporting, wherein said computer system includes a processor and a memory (processor, memory, see Bourbonnais et al., Para. 185), said computer program being executed by said processor and controlling said computer system to perform a method, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (U.S. Pat. Pub. 2004/0030703) from IDS in view of Shi et al. (U.S. Pat. Pub. Beyerle et al. (U.S. Pat. Pub. 2007/0255763).

As to claim 3, Bourbonnais et al. teaches said column-oriented data processing system comprises a main index and, wherein said main index is configured to store main data corresponding to said database information (The distribution of the data rows over the nodes is determined by a hash function, which uses the partitioning key of a table as an argument of the hash function, see Bourbonnais et al., Para. 104), said method further comprising: 
receiving said database update request (A local transaction updates data on the node on which the local transaction was initiated, and this node is referred to as an originating or coordinator node, see Bourbonnais et al., Para. 65); 
updating, by said relational database management system in response to said database update request, said database information stored in said row format (The distribution of the data rows over the nodes is determined by a hash function, which uses the partitioning key of a table as an argument of the hash function, see Bourbonnais et al., Para. 104).
However, Bourbonnais et al. as modified does not explicitly teach
a delta index;
notifying, by said relational database management system, said column-oriented data processing system of said database update request using a delta updates access; and 
controlling, by said column-oriented data processing system, said delta index to store delta data according to said delta updates access, wherein said delta data corresponds to a plurality of updated database information.
Beyerle et al. teaches a delta index (record id, see Beyerle et al., Para. 52); notifying, by said relational database management system, said column-oriented data processing system of said database update request using a delta updates access; and controlling, by said column-oriented data processing system, said delta index to store delta data according to said delta updates access, wherein said delta data corresponds to a plurality of updated database information (transmitting the rearranged sequence of change records to a second database system component, and applying changes to the second database system component corresponding to the rearranged sequence, thus fully updating the second database component, see Beyerle et al., Para. 28).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have a delta index; notifying, by said relational database management system, said column-oriented data processing system of said database update request using a delta updates access; and controlling, by said column-oriented data processing system, said delta index to store delta data according to said delta updates access, wherein said delta data corresponds to a plurality of updated database information, as taught by Beyerle et al., to allow the creation and synchronization of fully updatable, overlapping replicas as well as a fully updatable server database in a database platform-independent manner while reducing data traffic and memory space needed for synchronization and while still guaranteeing referential integrity (Beyerle et al., Para. 18).

Bourbonnais et al. teaches receiving said database update request (A local transaction updates data on the node on which the local transaction was initiated, and this node is referred to as an originating or coordinator node, see Bourbonnais et al., Para. 65); 
updating, by said relational database management system in response to said database update request, said database information stored in said row format (The distribution of the data rows over the nodes is determined by a hash function, which uses the partitioning key of a table as an argument of the hash function, see Bourbonnais et al., Para. 104).
However, Bourbonnais et al. as modified does not explicitly teach
notifying, by said relational database management system, said column-oriented data processing system of said database update request; and 
updating, by said column-oriented data processing system, said database information stored in said column format.
Beyerle et al. teaches notifying, by said relational database management system, said column-oriented data processing system of said database update request; and updating, by said column-oriented data processing system, said database information stored in said column format (transmitting the rearranged sequence of change records to a second database system component, and applying changes to the second database system component corresponding to the rearranged sequence, thus fully updating the second database component, see Beyerle et al., Para. 28, in addition to teaching from Bourbonnais et al., Para. 87 of “determines which attributes, i.e. columns, go into which table fragments”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have notifying, Beyerle et al., to allow the creation and synchronization of fully updatable, overlapping replicas as well as a fully updatable server database in a database platform-independent manner while reducing data traffic and memory space needed for synchronization and while still guaranteeing referential integrity (Beyerle et al., Para. 18).

As to claim 5, Bourbonnais et al. teaches
receiving said query request (A local transaction updates data on the node on which the local transaction was initiated, and this node is referred to as an originating or coordinator node, see Bourbonnais et al., Para. 65).
However, Bourbonnais et al. as modified does not explicitly teach
generating, by said column-oriented data processing system in response to said query request, said query response based on said database information stored in said column format.
	Beyerle et al. teaches
generating, by said column-oriented data processing system in response to said query request, said query response based on said database information stored in said column format (transmitting the rearranged sequence of change records to a second database system component, and applying changes to the second database system component corresponding to the rearranged sequence, thus fully updating the second database component, see Beyerle et al., Para. 28, in addition to teaching from Bourbonnais et al., Para. 87 of “determines which attributes, i.e. columns, go into which table fragments”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have generating, by said column-oriented data processing system in response to said query request, said query response based on said database information stored in said column format, as taught by Beyerle et al., to allow the creation and synchronization of fully updatable, overlapping replicas as well as a fully updatable server database in a database platform-independent manner while reducing data traffic and memory space needed for synchronization and while still guaranteeing referential integrity (Beyerle et al., Para. 18).

As to claim 16, Bourbonnais et al. teaches a relational database management system component is configured to store said database information in said row format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56, and DB2® EEE performs a horizontal partitioning on data tables, see Bourbonnais et al., Para. 104), wherein a column-oriented data processing component is configured to store said database information in said column format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56. One technique for distributing data divides a database into several database fragments Bourbonnais et al., Para. 75).
However, Bourbonnais et al. as modified does not explicitly teach said relational database management system component is configured to communicate with said column-oriented data processing component via a delta updates access.
Beyerle et al. teaches said relational database management system component is configured to communicate with said column-oriented data processing component via a delta updates access (transmitting the rearranged sequence of change records to a second database system component, and applying changes to the second database system component corresponding to the rearranged sequence, thus fully updating the second database component, see Beyerle et al., Para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have said relational database management system component is configured to communicate with said column-oriented data processing component via a delta updates access, as taught by Beyerle et al., to allow the creation and synchronization of fully updatable, overlapping replicas as well as a fully updatable server database in a database platform-independent manner while reducing data traffic and memory space needed for synchronization and while still guaranteeing referential integrity (Beyerle et al., Para. 18).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (U.S. Pat. Pub. 2004/0030703) from IDS in view of Shi et al. (U.S. Pat. Pub. 2008/0046400) as Dahbour (U.S. Pat. Pub. 2006/0206507).

As to claim 6, Bourbonnais et al. teaches said computer system stores said database information in said column format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56. One technique for distributing data divides a database into several database fragments according to some criteria (e.g., horizontal, vertical, or hybrid fragmentation) and distributes these fragments across the system, see Bourbonnais et al., Para. 75).
However, Bourbonnais et al. as modified does not explicitly teach
Compression.
Dahbour teaches 
compression (partition 1010 have been compressed, see Dahbour, Para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have compression, as taught by Dahbour, to improve system availability (Dahbour, Para. 54).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (U.S. Pat. Pub. 2004/0030703) from IDS in view of Shi et al. (U.S. Pat. Pub. 2008/0046400) as Colossi et al. (U.S. Pat. No. 7,480,663) from IDS. 

As to claim 12, Bourbonnais et al. as modified does not explicitly teach
mapping an on-line analytical processing query into an aggregation call; and 
sending said aggregation call as said query request.
However, Colossi et al. teaches
mapping an on-line analytical processing query into an aggregation call; and sending said aggregation call as said query request (The select recommended slice procedure returns the query to create the summary table to its callers who can then save it to be used to define a summary table, see Colossi et al., Col. 23, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have mapping an on-line analytical processing query into an aggregation call; and sending said aggregation call as said query request, as taught by Colossi et al., to improve query performance (Colossi et al., Col. 2, line 12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (U.S. Pat. Pub. 2004/0030703) from IDS in view of Shi et al. (U.S. Pat. Pub. 2008/0046400) as applied to claims 1, 2, 7-11, 15, 17, 18 and 20 above, and in further view of Bomfim et al. (U.S. Pat. Pub. 2004/0010502).

Bourbonnais et al. teaches said database information stored in said row format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56, and DB2® EEE performs a horizontal partitioning on data tables, see Bourbonnais et al., Para. 104) and said database information stored in said column format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56. One technique for distributing data divides a database into several database fragments according to some criteria (e.g., horizontal, vertical, or hybrid fragmentation) and distributes these fragments across the system, see Bourbonnais et al., Para. 75)
However, Bourbonnais et al. as modified does not explicitly teach database information are stored in a main memory of said computer system.
Bomfim et al. teaches database information are stored in a main memory of said computer system (in-memory database, see Bomfim et al., Para. 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bourbonnais et al. as modified, to have database information are stored in a main memory of said computer system, as taught by Bomfim et al., to a high performance transaction support system (Bomfim et al., Para. 34).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (U.S. Pat. Pub. 2004/0030703) from IDS in view of Shi et al. (U.S. Pat. Pub. 2008/0046400) as applied to claims 1, 2, 7-11, 15, 17, 18 and 20 above, and in further view of Tarin (U.S. Pat. Pub. 2008/0059492) from IDS.

As to claim 19, Bourbonnais et al. teaches said database information includes a plurality of columns (a subset of columns, see Bourbonnais et al., Para. 61), wherein a column-oriented data processing component is configured to store said database information in said column format (The branches 304, 306, and 308 operate on copies (i.e., replicas) 324, 326, and 328 of the customer database 310, which are synchronized with the data in the customer database 310 at headquarters 302 periodically, (e.g., once a day), see Bourbonnais et al., Para. 56. One technique for distributing data divides a database into several database fragments according to some criteria (e.g., horizontal, vertical, or hybrid fragmentation) and distributes these fragments across the system, see Bourbonnais et al., Para. 75), and wherein said column-oriented data processing component is configured to store each of said plurality of columns as a plurality of tables (The replication information 500 includes identification of a source database, one or more source tables, one or more columns and/or rows of the source tables, one or more target databases, one or more target tables, see Bourbonnais et al., Para. 61).
However, Bourbonnais et al. as modified does not explicitly teach respectively, with a plurality of surrogate identifiers duplicated in each of said plurality of tables.
Tarin teaches respectively, with a plurality of surrogate identifiers duplicated in each of said plurality of tables (see Tarin, FIG. 1C).
Bourbonnais et al. as modified, to have respectively, with a plurality of surrogate identifiers duplicated in each of said plurality of tables, as taught by Tarin, to improve query performance (Tarin, Para. 13, lines 4-5).

Response to Argument
	Applicant’s remarks filed on 12/17/2021 with respect to claims 1, 11 and 20 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168